Citation Nr: 0634981	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for vision impairment 
(claimed as a right eye condition).

2.  Entitlement to service connection for thrombocytosis 
(claimed as a blood disease).

3.  Entitlement to service connection for lumbar spine 
condition to include arthritis.

4.  Entitlement to service connection for a cervical spine 
condition.

5.  Entitlement to service connection for degenerative joint 
disease of the right hip.

6.  Entitlement to service connection for a left hip 
disorder.

7.  Entitlement to service connection for degenerative joint 
disease of the right knee.

8.  Entitlement to service connection for left knee disorder 
(claimed as arthritis).

9.  Entitlement to service connection for residuals of a head 
injury (with right eye vision loss, headaches, a deviated 
septum, and insomnia).

10.  Entitlement to service connection for bilateral numbness 
and tingling in the hands and fingers.


(The issue of whether R.C. may be recognized as a helpless 
child of the veteran is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO, inter alia, continued special monthly 
compensation (SMC) at the housebound rate, established 
service connection and assigned an initial 0 percent rating 
for hypertension, and denied service connection for vision 
impairment, for thrombocytosis, for lumbar and cervical spine 
conditions, for degenerative joint disease of the right knee 
and hip, and for conditions of the left knee and hip, for 
residuals of a head injury and for bilateral numbness and 
tingling of the hands and fingers.  A notice of disagreement 
(NOD) was received in December 2002, and a statement of the 
case (SOC) was issued in July 2003 for all issues except as 
to the assigned evaluation for hypertension.  A substantive 
appeal was received from the veteran in September 2003, 
perfecting the appeal with respect to the service connection 
claims (and the claim for recognition of the veteran's son as 
a helpless child, the subject of a separate decision).  The 
rating for hypertension was increased to 10 percent pursuant 
to an October 2003 rating, and a SOC was issued in June 2004 
with respect to the assigned evaluation for hypertension.  
The veteran did not perfect an appeal as to the level of SMC 
or for the evaluation for hypertension.

The Board notes that, in a December 2005 Informal Hearing 
Presentation (IHP), the veteran's representative included the 
matter of SMC based on Aid and Attendance as among the issues 
on appeal.  The RO denied those benefits in an April 2005 
rating decision, based on a claim filed in December 2004.  
However, the record does not reflect that a NOD with that 
denial was filed with the RO, and the representative's 
submission to the Board cannot constitute a timely filed NOD 
because it was not filed with the agency of original 
jurisdiction that issued the adverse determination as to that 
issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2006).  See also Beyrle v. Brown, 9 Vet. App. 24, 
28 (1996) citing Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Accordingly, the matters on appeal are limited to those 
listed on the title page.

The Board's decision on the claims involving thrombocystosis, 
residuals of a head injury, and bilateral numbness and 
tingling in the hands and fingers is set forth below.  The 
matters on appeal pertaining to vision impairment and lumbar 
and cervical spine conditions, degenerative joint disease of 
the right knee and hip, and conditions of the left knee and 
hip, are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished. 

2.  Thrombocytosis was first manifested many years following 
the veteran's separation from service, and there is no 
medical evidence or opinion establishing a nexus between such 
disability and service.

3.  There is no competent evidence establishing that the 
veteran currently has residuals of a head injury.

4.  There is no competent evidence establishing that the 
veteran currently has disability manifested by numbness and 
tingling of the hands and fingers.


CONCLUSIONS OF LAW

1.  The criteria for service connection for thrombocytosis 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for residuals of 
ahead injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for numbness and 
tingling of the hands and fingers are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for service 
connection for thrombocytosis, for residuals of a head injury 
and for bilateral numbness and tingling in the hands and 
fingers on appeal has been accomplished.

In February and September 2002 pre-rating letters, the RO 
advised the appellant and his representative of VA's 
responsibilities to notify and assist the appellant in his 
claim, and what was required to prove a claim for service 
connection; the RO explained the information and/or evidence 
required from him, including medical evidence showing a 
current disability, as well as evidence that establishes a 
plausible relationship between the claimed disability and 
service.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that RO's February and September 2002 
pre-rating notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the February 2002 notice letter, the RO requested that the 
appellant identify any medical providers from whom he wanted 
the RO to obtain and consider evidence; this request was 
reiterated in the September 2002 letter.  The September 2002 
notice letter explained that VA would obtain private and VA 
medical records, as well as any additional information or 
evidence, that the veteran wanted the VA to obtain on his 
behalf.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20. 1102 
(2006). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In the matters now before the Board, the documents 
meeting the VCAA's notice requirements were provided to the 
appellant before the October 2002 rating action on appeal.  
Hence, Pelegrini's timing of notice requirement has been met.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim ( appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the RO has not provided any notice regarding 
the degree of disability or effective date.  However, ohm 
these facts, such omission is harmless.  As the Board's 
decision herein denies the appellant's claims for service 
connection, no rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
has been accomplished in connection with the claims herein 
decided.  The RO has undertaken reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims; as a result of these 
efforts, service medical records and VA medical records have 
been associated with the record.  The appellant also has 
submitted private medical records in his possession.  After 
receiving no response to requests for additional records from 
identified private sources, the RO appropriately enlisted the 
appellant's assistance in procuring those records; however, 
additional efforts to obtain private  medical records have 
been unsuccessful, as those records have been purged.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent records, in addition to those noted 
above, that need to be obtained.  The record also presents no 
basis for further developing the record to create an 
additional evidence to be considered in connection with any 
of the claims.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. § 
3.303 (2006).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Initially the Board observes that service medical records are 
silent as to complaints, treatment or diagnoses relating to 
the claimed disorders.  In fact, on his separation 
examination of May 21, 1954, his vision was 20/20 and all 
systems were reported as entirely normal.  The examiner noted 
that the veteran denied any medical complaints at the time of 
that examination.  The veteran is currently 74 years old.  

The veteran reported his medical history during a November 
1993 examination.  He likewise reported a medical history at 
a July 1998 comprehensive VA mental disorders examination.  
Although he reported a history of a variety of medical 
problems at those times, he did not report any complaints 
relating to the claimed disorders on appeal. 

Specifically as regards the veteran's thrombocytosis, VA 
treatment records from March 2002 reflect that the veteran 
was starting treatment for thrombocytosis at that time and 
that the record reflected that he had a high platelet count 
since 1997.  Hence, there is competent evidence of the 
currently claimed disability.  However, there is no medical 
evidence of a nexus between this disability and service.

As noted above, service medical records are silent as to 
complaints, findings, or diagnoses relating to any blood 
disorder, and there are no treatment records over the 
intervening years between service discharge and 1997 
suggesting treatment for any blood disorder.  The veteran has 
claimed that he was told that his platelet count was high 
since the early 1990's.  Even if true, the Board notes that 
this would place the first medical indicia of thrombocytosis 
approximately 40 years after the veteran's discharge from 
service, a factor that weighs against a claim for service 
connection.   See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, no medical authority has associated current 
thrombocytosis to service.  

As regards the claimed residuals of a head injury and 
bilateral numbness and tingling of the hands and fingers, the 
veteran's separation examination was negative for a history 
of head trauma and/or numbness of the hands or fingers, and 
all systems were then reported as normal clinically.

The veteran was assessed for possible seizures in November 
1998, at which time the examiner observed "[n]otably, there 
is no past hx of sig head trauma. . . . A CT scan done 
recently was WNL."   The veteran was afforded another CT 
scan of his head in June 2001, for which a report also was 
returned as unremarkable.  

The veteran now claims that he sustained head trauma in 
service and that he has with right eye vision loss, 
headaches, a deviated septum and insomnia as a result.  

The Board observes that the veteran's separation examination 
was negative for the claimed head trauma; moreover, the 
veteran denied head trauma in the context of a November 1998 
examination; two separate CT scans of the veteran's head have 
failed to reveal any pathology consistent with prior head 
trauma, and no medical examiner has associated any claimed 
disorder with in service head trauma.  In fact, the veteran's 
sleep problems have been regarded as a symptom of his service 
connected PTSD ( see, e.g., report of VA examination of July 
1998).  The Board also observes that the veteran denied 
headaches at the time of the March 2002 assessment.  

The aforementioned evidence fails to establish that the 
veteran currently suffers from any residuals of claimed in-
service injury.  Likewise, the veteran has failed to produce 
any medical evidence of any current impairment of his hands 
and fingers manifested by numbness and tingling.  On that 
record, the Board determines that competent evidence does not 
establish a current disability upon which to predicate  grant 
of service connection in connection with either of these 
claims.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of competent evidence 
of the claimed disability, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board also points out that the veteran has asserted, as 
an alternative theory of  entitlement, that claimed disorders 
can be related to his service connected PTSD.  However, there 
is no competent evidence to support these assertions.  The 
veteran also has submitted numerous arguments and copies of 
news articles regarding various topics.  However, this 
generic medical evidence-not specific to any of the 
veteran's claims-likewise provides no persuasive support for 
any of the claims.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).

Specifically as regards the veteran's assertions, the Board 
notes that, however well meaning, the veteran simply cannot 
support any of his claims on the basis of assertions, alone.  
As indicated above, each of the claims herein decided turns 
on a medical matter-either diagnosis or etiology of the 
claimed disabilities.  However, such matters are within the 
province of medical professionals.  As a layman without 
appropriate medical training and expertise, the veteran is 
not competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  For these reasons, the 
veteran's own assertions as to the etiology of his conditions 
has no probative.

Under these circumstances, the claims for service connection 
for thrombocytosis, for residuals of a head injury and for 
bilateral numbness and tingling in the hands and fingers.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent, probative evidence to 
support the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for thrombocytosis is denied.

Service connection for residuals of a head injury is denied.

Service connection for numbness and tingling of the hands and 
fingers is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal is warranted.

The veteran claims that he was hit in the head while in 
service and that the trauma caused vision problems; 
alternatively, he argues that his vision impairment is 
attributable to his service connected PTSD.  A macular lesion 
in the right eye was noted in a November 2001 outpatient 
optometry record, which the examiner reported that in service 
trauma "could have possibly caused lesion," although the 
examiner also noted that the lesion was not affecting the 
veteran's vision.  A May 2002 outpatient optometry treatment 
record noted the previous findings as well as the fact that 
the veteran's vision was 20/20 on separation; the examiner 
additionally commented that the veteran's vision remained 
good at his most recent examination.  Outpatient treatment 
records from July 2002 assess the veteran with thrombocytosis 
and noted his high platelet count at that time.  The examiner 
explained the platelet count could cause vision disturbances.  
However, more recent treatment records from April 2003 
document complaints of blurred vision and assessments of 
multiple eye conditions, to include presbyopia, cataracts and 
glaucoma.  The sub retinal deposit in the right eye was 
assessed as of unknown etiology versus idiopathic.  The 
examiner commented his high platelets, as well as his service 
connected PTSD and hypertension all could contribute to 
blurred vision.  

In addition to reflecting diverse vision findings, the 
aforementioned evidence is unclear as to whether the veteran 
has a disability manifested vision impairment that is related 
to service or to his service connected PTSD and/or 
hypertension.  Hence, a medical opinion in this regard would 
be helpful in resolving this issue on appeal.  See 
38 U.S.C.A. § 5103A

Hence, the RO should arrange for the veteran to under VA 
ophthalmology examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file a copy(ies) 
of any notice(s) of the date and time of the examination sent 
to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to any claim remaining on appeal, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should request 
that the veteran furnish all evidence in his possession, and 
ensure that its letter meets the requirements of 
Dingess/Hartman, cited to above, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2006).

Finally, as regards the claims for service connection for 
lumbar and cervical spine conditions, degenerative joint 
disease of the right knee and hip, and conditions of the left 
knee and hip, the Board notes that the October 2003 SSOC 
reflects that adjudication for those enumerated orthopedic 
claims was deferred pending VA examination.  Although an 
examination was thereafter afforded in November 2003, the 
record does not reflect that the RO has considered that 
evidence in conjunction with these claims or furnished him a 
SSOC (reflecting such consideration, as , as is required.  
Thus, a remand is warranted to have the RO cure this 
procedural defect.  See 38 C.F.R. §§ 19.31, 19.37 (2006).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  The RO's 
consideration of the claims should include all evidence 
associated with the claims file since the October 2003 SSOC.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to any claim(s) 
remaining on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession with respect to the claims 
(not previously submitted), and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the 
veteran's claims file, or a reasonable 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA ophthalmology 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to the examine the veteran, 
and the report of examination should 
include discussion of the appellant's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her report), and 
all clinical findings should be 
reported in detail.

The physician should clearly indicate all 
current disability(ies) resulting in 
impairment of vision.  With respect to 
each such diagnosed disability, the 
physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability (a) is 
the result of disease or injury incurred 
in or aggravated by the veteran's 
military service; or, (b) is medically 
related to his service-connected PTSD 
and/or hypertension.  The examiner's 
attention is specifically invited to CT 
scans reported in November 1998 and June 
2001, as well as optometry outpatient 
treatment records from November 2001.

The examiner should set forth all 
examination findings, along with the 
complete rationale the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, to 
include receiving any statement or other 
input from the veteran's representative, 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(specifically, all that associated with 
the claims file since the October 2003 
SSOC), and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative, an 
appropriate SSOC that includes citation 
to all legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 20005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


